             Case 5:17-cv-00220-LHK Document 897 Filed 10/11/18 Page 1 of 2



1    Jennifer Milici, D.C. Bar No. 987096
     Joseph R. Baker, D.C. Bar No. 490802
2    Geoffrey M. Green, D.C. Bar No. 428392
3    Rajesh James, N.Y. Bar No. 4209367
     Daniel Matheson, D.C. Bar No. 502490
4    Kenneth H. Merber, D.C. Bar No. 985703
     Mark J. Woodward, D.C. Bar No. 479537
5    Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
6
     Washington, D.C. 20580
7    (202) 326-3695; (202) 326-3496 (fax)
     jmilici@ftc.gov
8
     Attorneys for Plaintiff Federal Trade Commission
9
10                             UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN JOSE DIVISION

13
14   FEDERAL TRADE COMMISSION,                      Case No. 5:17-cv-00220-LHK-NMC
                    Plaintiff
15                                                  FEDERAL TRADE COMMISSION’S
                                                    MOTION FOR LEAVE TO FILE
16                 v.                               RESPONSE TO BRIEF OF AMICUS
                                                    CURIAE NOKIA TECHNOLOGIES
17                                                  REGARDING FTC’S MOTION FOR
                                                    PARTIAL SUMMARY JUDGMENT
18   QUALCOMM INCORPORATED, a Delaware
     Corporation,                                   Date:        October 18, 2018
19                 Defendant.                       Time:        1:30 p.m.
                                                    Courtroom:   8, 4th Floor
20                                                  Judge:       Hon. Lucy H. Koh
21
22
23
24
25
26
27
28

                                                   FTC’S MOTION FOR LEAVE TO FILE RESPONSE TO
                                                    BRIEF OF AMICUS CURIAE NOKIA TECHNOLOGIES
                                                                Case No. 17-cv-00220-LHK-NMC
              Case 5:17-cv-00220-LHK Document 897 Filed 10/11/18 Page 2 of 2



1                                NOTICE OF MOTION AND MOTION
2           To the Honorable Court, all parties, and their attorneys of record:
3           Please take notice that on October 18, 2018, at 1:30 p.m., in Courtroom 8, United States
4    Courthouse, 280 South 1st Street, San Jose, California 95113, Plaintiff Federal Trade
5    Commission will and hereby does move the Court for leave to file a response to the amicus
6    curiae brief of Nokia Technologies Oy (“Nokia”) in support of Qualcomm Incorporated’s
7    Opposition to the FTC’s Motion for Partial Summary Judgment (motion for leave filed Oct. 3,
8    2018) (ECF No. 888) (motion for leave granted Oct. 4, 2018) (ECF No. 890).
9           At approximately 10 p.m. on October 3, 2018, Nokia filed a proposed amicus brief in
10   support of Qualcomm’s opposition to the FTC’s motion for partial summary judgment. (ECF No.
11   888.) Nokia’s 11-page amicus brief contains arguments that supplement the arguments in
12   Qualcomm’s opposition to the FTC’s motion (corrected version filed Sept. 25, 2018) (ECF No.
13   879). The FTC did not, however, have a reasonable opportunity to respond to Nokia’s arguments
14   before filing its reply brief on October 4, 2018. (ECF No. 893.) The FTC has thus filed this
15   motion for leave to file a short response to Nokia’s amicus brief. The FTC’s proposed brief is
16   two pages long and limited to responding to arguments contained in Nokia’s amicus brief. The
17   FTC respectfully requests that the Court grant this motion for leave to file the attached
18   responsive brief.
19          Qualcomm has indicated that it cannot take a position on the motion before reviewing the
20   contents of the responsive brief.
21                                                 Respectfully submitted,
22
                                                            /s/ Jennifer Milici
23          Dated: October 11, 2018                       JENNIFER MILICI
24                                                        RAJESH JAMES
                                                          DANIEL MATHESON
25                                                        KENNETH H. MERBER
26                                                        Attorneys for Plaintiff Federal Trade
                                                          Commission
27
28
                                                      1

                                                      FTC’S MOTION FOR LEAVE TO FILE RESPONSE TO
                                                       BRIEF OF AMICUS CURIAE NOKIA TECHNOLOGIES
                                                                   Case No. 17-cv-00220-LHK-NMC
